IN THE SUPREME COURT OF THE STATE OF DELAWARE


MICAH ROTHWELL,                        §
                                       §     No. 603, 2018
      Defendant Below,                 §
      Appellant,                       §     Court Below—Superior Court
                                       §     of the State of Delaware
      v.                               §
                                       §
STATE OF DELAWARE,                     §     Cr. ID No. 1704015814 (K)
                                       §
      Plaintiff Below,                 §
      Appellee.                        §

                          Submitted: May 15, 2019
                          Decided:   May 28, 2019

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                       ORDER

      This 28th day of May, 2019, after careful consideration of the parties’ briefs

and the record on appeal, we find it evident that the final judgment of the Superior

Court should be affirmed on the basis of and for the reasons stated in its November

8, 2018 transcript ruling and order.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                             BY THE COURT:

                                             /s/ Collins J. Seitz, Jr.
                                                      Justice